                                          Case 4:20-cv-05494-YGR Document 30 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VERONICA ANN GONZALES,                           Case No. 4:20-cv-05494-YGR
                                                       Plaintiff,
                                   8
                                                                                          ORDER VACATING HEARING
                                                 v.
                                   9

                                  10     JPMORGAN CHASE BANK, N.A., ET AL.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the papers submitted by the parties regarding defendants

                                  14   JPMorgan Chase Bank N.A.’s and U.S. Bank National Association’s motions to dismiss, and

                                  15   plaintiff Veronica Ann Gonzales’ motion to remand, and has determined that the motions are

                                  16   appropriate for decision without oral argument, as permitted by Civil Local Rule 7-1(b) and

                                  17   Federal Rule of Civil Procedure 78. See also Lake at Las Vegas Investors Group, Inc. v. Pacific

                                  18   Malibu Dev. Corp., 933 F.2d 724, 728-29 (9th Cir. 1991). Accordingly, the hearing set for

                                  19   November 10, 2020 is VACATED. The Court will issue a written decision on the papers.

                                  20          IT IS SO ORDERED.

                                  21   Dated: October 29, 2020

                                  22

                                  23
                                                                                                     YVONNE GONZALEZ ROGERS
                                  24                                                                UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
